FILED
                                                       Aug 07 2019, 12:03 pm

                                                            CLERK
                                                        Indiana Supreme Court
                                                           Court of Appeals
                                                             and Tax Court




                          IN THE

  Indiana Supreme Court
        Supreme Court Case No. 39S04-1712-CR-749

                     State of Indiana
                           Appellant,

                              –v–

                     Pebble Stafford
                            Appellee.


         Argued: May 9, 2019 | Decided: August 7, 2019

             Appeal from the Jefferson Circuit Court
                     No. 39C01-1307-FB-696
             The Honorable W. Gregory Coy, Judge

    On Petition to Transfer from the Indiana Court of Appeals
                     No. 39A04-1705-CR-930



                   Opinion by Justice David
Chief Justice Rush and Justices Massa, Slaughter, and Goff concur.
David, Justice.

   Today, our Court decided Rodriguez v. State, --- N.E.3d --- (Ind. 2019), a
case interpreting the same statutory provisions at issue in the present
dispute. The law stated in that opinion is equally applicable to this case.

   Pebble Stafford was charged with one count Dealing a Controlled
Substance, a Class B felony, on July 18, 2013. Stafford also faced two
additional charges under separate cause numbers. Defendant entered into
a plea agreement to resolve each of these cases, which resulted in fixed
sentences of six years at the Department of Correction for the Class B
felony charge and an additional thirty days at the Jefferson County Jail
and four years at the Department of Correction with direct placement in
Jefferson County Community Corrections for the other two offenses, all of
which was to be served consecutively. The plea agreement was accepted
by the trial court on June 18, 2014, and Stafford was sentenced according
to the terms of the agreement.

  Stafford petitioned to modify her Class B felony sentence on January 30,
2017. The State opposed Stafford’s petition, arguing the trial court was
bound by the terms of the fixed plea agreement. The court granted
Stafford’s petition on April 12, 2017, and ordered Defendant released from
imprisonment. The State appealed and the Court of Appeals affirmed the
trial court, finding recent amendments to Indiana Code section 35-38-1-17
indicated that a trial court was now permitted to modify a fixed sentence
entered pursuant to a plea agreement. State v. Stafford, 86 N.E.3d 190, 194
(Ind. Ct. App. 2017), vacated and remanded, 100 N.E.3d 696 (“Stafford I”).

   On transfer, our Court considered this and another case that involved
similar questions over the interpretation of the sentence modification
statute. See Rodriguez v. State, 91 N.E.3d 1033 (Ind. Ct. App. 2018), vacated
and remanded, 100 N.E.3d 696 (“Rodriguez I”). In light of 2018 amendments
to the same statute, our Court issued an order remanding both this case
and Rodriguez I to the Court of Appeals for further consideration. State v.
Stafford, 100 N.E.3d 696 (Ind. 2018).

  On remand, the Court of Appeals determined the statute was
ambiguous and that subsequent amendments to the statute made clear



Indiana Supreme Court | Case No. 39S04-1712-CR-749 | August 7, 2019   Page 2 of 4
trial courts were not authorized to modify a defendant’s sentence imposed
by a plea agreement unless the agreement expressly contemplates
modification. State v. Stafford, 117 N.E.3d 621, 625 (Ind. Ct. App. 2018).
Accordingly, it reversed the trial court and remanded the matter. Id. at
626. Judge Baker dissented, believing the legislature lacked authority in
its 2018 amendments to “retroactively void a court order by statute”
because to do so violated the Indiana Constitution’s Separation of Powers
provision. Id. at 628 (Baker, J., dissenting). Stafford sought transfer,
which we granted, thereby vacating the Court of Appeals opinion. Ind.
Appellate Rule 58(A).

   In today’s companion case Rodriguez, we determined that the
legislature’s amendments to Indiana Code section 35-38-1-17 did not
signify a shift from the long standing precedent of Pannarale v. State, a case
in which our Court found “the sentencing court possesses only that
degree of discretion provided in the plea agreement with regard to
imposing an initial sentence or altering it later.” 638 N.E.2d 1247, 1248
(Ind. 1994); Rodriguez, --- N.E.3d at --- (Slip Op. at 13). Therefore, trial
courts are bound by the terms of a plea agreement and may only modify a
sentence in a way that would have been authorized at the time of
sentencing. Pannarale, 638 N.E.2d at 1249; Ind. Code § 35-35-3-3(e).
Because Stafford’s plea agreement in the present case called for a fixed
sentence, the trial court was bound by these terms and had no discretion
to modify Stafford’s sentence.

  Accordingly, we reverse the trial court and remand for any additional
proceedings necessary to resolve this case.1


Rush, C.J., and Massa, Slaughter, and Goff, JJ., concur.




1 Prior to oral argument in this case, Stafford informed this Court that she had entered into a
global plea agreement encompassing the Level 6 felony charge at the heart of this proceeding.
It may be the case that this new plea agreement has resolved the present dispute.



Indiana Supreme Court | Case No. 39S04-1712-CR-749 | August 7, 2019                  Page 3 of 4
ATTORNEYS FOR APPELLANT
Curtis T. Hill, Jr.
Attorney General of Indiana

Ellen H. Meilaender
Deputy Attorney General
Indianapolis, Indiana

ATTORNEY FOR APPELLEE
Jason J. Pattison
Madison, Indiana




Indiana Supreme Court | Case No. 39S04-1712-CR-749 | August 7, 2019   Page 4 of 4